Exhibit 10.5

 

LOGO [g874392ex10_5logo.jpg]

February 19, 2015

Arc Terminals Holdings LLC

3000 Research Forest Drive, Suite 250

The Woodlands, Texas 77381

Attention: Vincent T. Cubbage

Arc Terminals Holdings LLC

Acquisition Credit Facility

Commitment Letter

Ladies and Gentlemen:

Arc Terminals Holdings LLC (the “Company” or “you”) has advised SunTrust Bank
and SunTrust Robinson Humphrey, Inc. (the “Lead Arranger” and, together with
SunTrust Bank, “SunTrust” or “we”) that the Company is seeking certain
amendments (collectively, the “Amendment”) to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of November 12, 2013 (as amended
to date, the “Existing Credit Agreement”), by and among the Company, the lenders
from time to time party thereto (collectively, the “Existing Lenders”) and
SunTrust Bank, as administrative agent for the Existing Lenders (in such
capacity, the “Administrative Agent”), which Amendment shall, among other
things, (a) permit the acquisition (the “Acquisition”) by the Company, either
directly or indirectly, of sixty percent (60%) of the membership interests of
Joliet Bulk, Barge & Rail LLC (the “Acquired Business”) pursuant to that certain
Membership Interest Purchase Agreement, dated as of February 19, 2015 (as
amended, supplemented or otherwise modified, the “Purchase Agreement”), between
Arc Terminals Joliet Holdings LLC, a subsidiary of the Company (the “Buyer”),
and CenterPoint Properties Trust (the “Seller”) and (b) provide incremental
financing to fund a portion of the Acquisition.

This letter agreement and the Summary of Principal Terms and Conditions attached
hereto as Annex I (the “Incremental Term Sheet”) describes the general terms and
conditions for an incremental senior secured credit facility, which will be
comprised of an increase to the revolving credit facility set forth in the
Existing Credit Agreement (such increase, the “Incremental Facility”) in up to
an amount such that the aggregate amount of all outstanding loans and
commitments under the Existing Credit Agreement (as amended by the Amendment)
will not exceed $275,000,000. In addition, you have requested that SunTrust Bank
provide an underwritten commitment for a backstop senior secured credit facility
of up to $275,000,000 (the “Backstop Facility” and, together with the
Incremental Facility (or either individually, as the context shall require), the
“Acquisition Credit Facility”) to be provided to the Company in order to
refinance the Existing Credit Agreement in the event that the Company is unable
to obtain the consents of the requisite Existing Lenders for the Amendment, as
more fully described in the Summary of Principal Terms and Conditions attached
hereto as Annex II (the “Backstop Term Sheet” and, together with the Incremental
Term Sheet, the “Term Sheet”). The Company further intends to raise an amount to
be determined in common equity (the “Arc Equity Contribution”), which will be
directly or indirectly contributed to the Buyer. In addition, an affiliate of
General Electric Capital Corporation (“GE Capital”) intends to contribute an
amount to be determined to the Buyer (the “GE Equity Contribution”)



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 2

 

in connection with the consummation of the Acquisition. All transactions
described above, together with the financing contemplated hereby, shall be
referred to herein as the “Transactions”. Capitalized terms used in this letter
but not defined herein shall have the meanings given to them in the Incremental
Term Sheet or the Backstop Term Sheet, as applicable.

 

A. Commitment

SunTrust Bank is pleased to commit to provide 100% of the principal amount of
each of the Acquisition Credit Facilities described and defined in the Term
Sheet, subject to the terms and conditions set forth in this letter and the Term
Sheet (collectively, this “Commitment Letter”).

 

B. Syndication

The Lead Arranger reserves the right, before or after the execution of the
definitive documentation for the Acquisition Credit Facility (collectively, the
“Financing Documentation”), to syndicate all or a portion of SunTrust Bank’s
commitments to one or more other financial institutions reasonably acceptable to
the Company that will become parties to the Financing Documentation (such
financial institutions, together with the Existing Lenders, the “Lenders”);
provided that, notwithstanding SunTrust Bank’s right to syndicate the
Acquisition Credit Facility and receive commitments with respect thereto,
(x) SunTrust shall not be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Acquisition Credit Facility on
the Closing Date) in connection with any syndication, assignment or
participation of the Acquisition Credit Facility, including its commitments in
respect thereof, until after the Closing Date has occurred, (y) no assignment or
novation shall become effective with respect to all or any portion of SunTrust
Bank’s commitments in respect of the Acquisition Credit Facility until the
initial funding thereof and (z) unless SunTrust and the Company otherwise agree
in writing, SunTrust Bank shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Acquisition Credit
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until a Successful Syndication (as defined
in the Fee Letter (as defined below)) has occurred. The Company understands that
the Lead Arranger intends to commence such syndication efforts promptly and the
Lead Arranger may elect to appoint one or more agents to assist it in such
syndication efforts.

You hereby appoint SunTrust Robinson Humphrey, Inc. to act, and the Lead
Arranger agrees to act, as lead arranger and book manager for the Acquisition
Credit Facility, subject to the terms and conditions of this Commitment Letter.
The Lead Arranger will manage all aspects of the syndication of the Acquisition
Credit Facility in consultation with the Company, including the timing of all
offers to potential Lenders, the determination of all amounts offered to
potential Lenders, the selection of Lenders (subject to the approval of the
Company, such approval not to be unreasonably withheld), the allocation of
commitments among the Lenders, and the determination of compensation and titles
(such as co-agent, managing agent, etc.), if any, to be given such Lenders. It
is agreed that no other agents, co-agents or arrangers will be appointed, or
other titles conferred, except as mutually agreed to by the Company and by the
Lead Arranger, and that no Lender will receive any compensation for its
commitment to, or participation in, the Acquisition Credit Facility or the
Amendment except as expressly set forth in the Term Sheet or the Fee Letter or
as otherwise mutually agreed to by the Company and by the Lead Arranger.

Without limiting the Company’s obligations to assist with the marketing and
syndication efforts as set forth herein, it is understood that SunTrust Bank’s
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments from other Lenders in respect of, the Acquisition Credit Facility
and in no event shall the commencement or successful completion of syndication
of the Acquisition Credit Facility constitute a condition to the availability of
the Acquisition Credit Facility on the Closing Date.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 3

 

Until the later of (i) the Closing Date and (ii) the earlier of (A) the date
upon which a Successful Syndication is achieved and (B) 90 days after the
Closing Date, the Company agrees to actively assist the Lead Arranger in
attempting to complete a timely syndication of the Acquisition Credit Facility
and shall take all action as the Lead Arranger may reasonably request related
thereto. The Company’s assistance shall include (i) making available senior
management, representatives and advisors of the Company, Arc Logistics Partners
LLP (the “MLP”), Arc Logistics GP LLC (together with the MLP, the “MLP
Affiliates”) and their respective subsidiaries (and shall request the Seller to
make available its senior management, representatives and advisors involved in
the Transactions or otherwise substantively involved in the development of the
Acquired Business) to participate in meetings with potential Lenders and to
provide information to potential Lenders at such times and places as are
mutually agreed upon; (ii) ensuring that the syndication effort benefits from
the existing lending relationships of the Company, the MLP Affiliates and their
respective subsidiaries, and using commercially reasonable efforts to ensure
that the syndication effort benefits from the existing lending relationships, if
any, of the Acquired Business; (iii) assisting in the preparation of customary
marketing materials (which may include an information memorandum, if requested
by the Lead Arranger) to be used in connection with the syndication, in form and
substance reasonably acceptable to the Lead Arranger and the Company, at least
20 days prior to the closing of the Acquisition Credit Facility; (iv) preparing
and providing to the Lead Arranger (and requesting the Seller, with respect to
the Acquired Business, to prepare and provide to the Lead Arranger) all
information with respect to the Company, the Acquired Business, their respective
subsidiaries and the Transactions, including, without limitation, all financial
information and projections (the “Projections”), reasonably requested by the
Lead Arranger that is usual and customary in financings of this type; and
(v) furnishing to us an electronic version of the Company’s trademarks, service
marks and corporate logo for use in marketing materials for the purpose of
facilitating the syndication of the Acquisition Credit Facility; provided that
such license shall be used solely for the purpose described above, is granted
without any fee and may not be assigned or transferred.

For the avoidance of doubt, the Company will not be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation, or any obligation of confidentiality binding upon the Company,
the Acquired Business or any of their respective affiliates. Notwithstanding
anything herein to the contrary, the only financial statements that shall be
required to be provided to SunTrust with respect to the Acquired Business in
connection with the syndication of the Acquisition Credit Facility shall be such
financial statements, if any, made available to the Company pursuant to the
Purchase Agreement.

To ensure an orderly and effective syndication of the Acquisition Credit
Facility, the Company agrees that, until the earlier of (A) the date upon which
a Successful Syndication is achieved and (B) 90 days after the Closing Date, the
Company and the Guarantors (as defined in the Existing Credit Agreement) shall
not, and shall not permit their respective subsidiaries to, arrange, sell,
syndicate or issue any credit facilities or debt security (including any
renewals thereof) except with the prior written consent of the Lead Arranger
(excluding any indebtedness outstanding under the Existing Credit Agreement and
excluding the ongoing ordinary course short-term working capital facilities and
ongoing ordinary course capital lease, purchase money and equipment financings
of the Company and its subsidiaries and any other indebtedness permitted to be
borrowed under the Existing Credit Agreement (other than the Qualified Senior
Notes (as defined therein))).



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 4

 

C. Conditions Precedent

The undertakings and obligations of SunTrust under this Commitment Letter and
the commitment hereunder to fund the Acquisition Credit Facility on the Closing
Date are subject only to (i) the accuracy in all material respects of all
Specified Acquisition Representations and Specified Representations; (ii) a
closing of the Acquisition Credit Facility on or prior to May 18, 2015 unless
mutually extended by the Company and SunTrust; and (iii) the satisfaction of the
other conditions precedent set forth (x) in the case of the Incremental
Facility, in the Incremental Term Sheet under the section “Conditions to
Closing” and (y) in the case of the Backstop Facility, in the Backstop Term
Sheet under the section “Conditions to Closing”; and upon satisfaction (or
waiver by SunTrust) of such conditions, the initial funding of the Acquisition
Credit Facility shall occur. It is understood and agreed that there are no other
conditions (implied or otherwise) to the commitment hereunder to fund the
Acquisition Credit Facility, including compliance with any other terms of this
Commitment Letter, the Fee Letter or the Financing Documentation.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other letter agreement or other undertaking
concerning the financing of the Acquisition to the contrary, (i) the only
representations with respect to the Company, the Acquired Business and their
respective subsidiaries and their respective businesses and assets, the accuracy
of which shall be a condition to the availability of the Acquisition Credit
Facility on the Closing Date, shall be (A) such of the representations with
respect to the Acquired Business in the Purchase Agreement as are material to
the interests of the Lenders, but only to the extent that the Buyer has the
right to terminate its obligations under the Purchase Agreement as a result of a
breach of one or more of such representations in the Purchase Agreement (the
“Specified Acquisition Representations”) and (B) the Specified Representations
(as defined below) in the Financing Documentation and (ii) the terms of the
Financing Documentation shall be in a form such that they do not impair the
availability of the Acquisition Credit Facility on the Closing Date if the
applicable conditions set forth in the section entitled “Conditions to Closing”
in the applicable Term Sheet are satisfied (the “Certain Funds Provisions”). For
purposes hereof, “Specified Representations” means the representations and
warranties of the Company and its affiliates set forth in the Financing
Documentation (which such representations and warranties will be substantially
the same as those set forth in the Existing Credit Agreement, subject to the
Documentation Principles) relating to legal existence; power and authority, due
authorization, execution and delivery, validity and enforceability, in each
case, related to the entering into and performance of the Financing
Documentation; no conflicts of the Financing Documentation with respect to
organizational documents; solvency on the Closing Date of the Company and its
subsidiaries; Federal Reserve margin regulations; the Investment Company Act;
the PATRIOT Act; and creation, validity and perfection of security interests in
the equity interests of the Buyer owned, directly or indirectly, by the Company.

 

D. Information Requirements

You represent and warrant to SunTrust that (i) all written information, other
than in connection with the Projections and other than information of a general
economic or industry specific nature, that has been or will be made available to
SunTrust or any of the Lenders by the Company and its subsidiaries or any of
their respective representatives (or on your or their behalf) in connection with
the Acquisition Credit Facility or the Financing Documentation (such written
information, collectively, the “Information”), when taken as a whole, is or will
be when furnished correct in all material respects and does not or will not,
when furnished and when taken as a whole (and when taken as a whole with all
information in respect of the MLP as filed with the Securities Exchange
Commission under any current or



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 5

 

periodic report), contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements and updates thereto prior
to the Closing Date and, in the case of Information supplemented or updated
after the Closing Date, prior to when a Successful Syndication is achieved); and
(ii) the Projections have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished; it being
understood that the Projections are as to future events and are not to be viewed
as facts, the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period covered by any such Projections may differ from the projected
results and such differences may be material. You agree that if, at any time
prior to the later of (i) the Closing Date and (ii) the earlier of (A) the date
a Successful Syndication is achieved and (B) 90 days after the Closing Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect if the Information and the Projections were being
furnished, and such representations were being made, at such time, then you will
use commercially reasonable efforts to supplement the Information and the
Projections so that (with respect to the Information relating to the Acquired
Business and its subsidiaries, to the best of your knowledge) the representation
and warranty contained in this paragraph remains correct in all material
respects. In issuing the commitments and undertakings hereunder and in arranging
and syndicating the Acquisition Credit Facility, SunTrust Bank and the Lead
Arranger are relying on the accuracy of the Information and the Projections
without independent verification thereof.

 

E. Fees and Expenses; Indemnification

1. Fees and Expenses. In addition to the fees described in the Term Sheet, you
will pay at the times specified therein the fees set forth in that certain
letter agreement dated as of the date hereof, executed by SunTrust Bank and the
Lead Arranger and acknowledged and agreed to by the Company relating to this
Commitment Letter (the “Fee Letter”). You also agree to pay or reimburse
SunTrust on demand for any other fees mutually agreed to by the Company and
SunTrust and all reasonable and documented out-of-pocket costs and expenses
incurred by SunTrust (whether incurred before or after the date hereof) in
connection with the Acquisition Credit Facility, the preparation of the
Financing Documentation and the syndication thereof, including, without
limitation, reasonable fees and disbursements of its counsel, regardless of
whether the Acquisition Credit Facility closes. You will also pay all documented
out-of-pocket costs and expenses of SunTrust (including, without limitation,
reasonable fees and disbursements of its counsel) incurred in connection with
the enforcement of any of its rights and remedies hereunder, in each case on
terms substantially the same as those set forth in the Existing Credit
Agreement.

2. Indemnification. You will indemnify and hold harmless the Lead Arranger,
SunTrust Bank, their respective affiliates and their respective directors,
officers, employees, agents, representatives, legal counsel and consultants
(each, an “Indemnified Person”) against, and to reimburse each Indemnified
Person upon its demand for, any losses, claims, damages, liabilities or other
reasonable and documented out-of-pocket expenses (“Losses”) incurred by such
Indemnified Person or asserted against such Indemnified Person by the Company,
the Acquired Business, any of their subsidiaries or affiliates or any other
person or party arising out of or in connection with this Commitment Letter, the
Fee Letter, the Financing Documentation, the Acquisition Credit Facility, the
use of the proceeds thereof, the Acquisition or any related transaction, or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
and to reimburse each Indemnified Person upon demand for any reasonable and
documented out-of-pocket legal or other expenses (limited to one primary counsel
for the Indemnified Persons collectively and, if necessary in the Indemnified
Persons’ reasonable determination, one local counsel in each appropriate
jurisdiction and one regulatory counsel and, solely, in the event of a conflict
of interest,



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 6

 

one additional primary counsel (and, if necessary, one additional local counsel
in each appropriate jurisdiction and one additional regulatory counsel))
incurred in connection with investigating or defending any of the foregoing;
provided, however, that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses to the extent resulting from (x) the gross negligence or
willful misconduct of such Indemnified Person, (y) a claim brought solely
between or among Indemnified Persons (other than a claim against the
Administrative Agent or the Lead Arranger acting pursuant to this Commitment
Letter or in their capacity as such or any of their respective affiliates or
their respective directors, officers, employees, agents, representatives, legal
counsel or consultants) not arising from any act or omission by you or any of
your affiliates or (z) a claim brought by the Company or any of its subsidiaries
against an Indemnified Person for a material or bad faith breach of such
Indemnified Person’s material obligations hereunder (in each case of the
foregoing clauses (x), (y) and (z), as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

The Company shall not, without the prior written consent of any Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Person is a party and indemnity has been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such indemnity. The Company shall not be liable
for any settlement of any pending or threatened proceeding effected without the
Company’s written consent (such consent not to be unreasonably withheld or
delayed). No Indemnified Person shall be responsible or liable for any damages
arising from the use by others of the Information or other materials obtained
through electronic telecommunications or other information transmission systems
(other than as a result of willful misconduct, bad faith or gross negligence of
such Indemnified Person). Neither any Indemnified Person nor the Company shall
be liable for any special, indirect, punitive, exemplary or consequential
damages that may be alleged as a result of this Commitment Letter, the Fee
Letter, the Financing Documentation, the Acquisition Credit Facility, the use of
proceeds thereof, the Acquisition or any related transaction. Neither any
Indemnified Person nor the Company shall be liable for any indirect or
consequential damages in connection with its activities related to the
Acquisition Credit Facility or the Financing Documentation.

 

F. Miscellaneous

1. Termination. This Commitment Letter and all commitments and undertakings of
SunTrust under this Commitment Letter shall expire at 5:00 p.m., Atlanta,
Georgia time, on February 17, 2015 unless by such time the Company both executes
and delivers to SunTrust this Commitment Letter and the Fee Letter. Thereafter,
unless mutually extended by SunTrust and the Company, all commitments and
obligations of SunTrust under this Commitment Letter will terminate at 5:00 p.m.
on May 18, 2015 unless the Financing Documentation related to the Acquisition
Credit Facility has been executed and delivered on or prior to such date.

2. No Third-Party Beneficiaries. This Commitment Letter is solely for the
benefit of the Company, SunTrust and the Indemnified Persons, and no provision
hereof shall be deemed to confer rights on any other person or entity.

3. No Assignment; Amendment. This Commitment Letter and the Fee Letter may not
be assigned by any party hereto or thereto to any other person or entity. All of
the obligations of each party hereto or thereto under this Commitment Letter or
the Fee Letter shall be binding upon the successors and permitted assigns of
such party. This Commitment Letter and the Fee Letter may not be amended or
modified except in writing executed by each of the parties hereto.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 7

 

4. Use of Name and Information. You agree that, other than disclosures permitted
pursuant to paragraph 7 below, any references to SunTrust or any of its
affiliates made in connection with the Acquisition Credit Facility or the
Financing Documentation are subject to the prior approval of SunTrust, which
approval shall not be unreasonably withheld, conditioned or delayed. After the
Closing Date, SunTrust shall be permitted to use information related to the
syndication and arrangement of the Acquisition Credit Facility in connection
with marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, without limitation, the
placement of “tombstone” advertisements in publications of its choice at its own
expense.

5. Governing Law. This Commitment Letter and the Fee Letter will be governed by
and construed in accordance with the laws of the state of New York; provided
that (A) the determination of the accuracy of the Specified Acquisition
Representations and whether, as a result of a breach thereof, the Buyer has the
right to terminate its obligations under the Purchase Agreement and (B) the
determination as to whether the Acquisition has been consummated in accordance
with the Purchase Agreement shall, in each case, be governed by and construed in
accordance with the laws of the state of Delaware without regard to the
principles of conflicts of laws thereof. Each of the Company and SunTrust
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
related to this Commitment Letter, the Fee Letter, the Financing Documentation,
the Acquisition Credit Facility, the use of proceeds thereof or the actions of
SunTrust in the negotiation, performance or enforcement hereof. Each party
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York county or the
United States District Court for the Southern District of New York for the
purpose of any suit, action or proceeding arising out of or relating to this
Commitment Letter, the Fee Letter, the Financing Documentation, the Acquisition
Credit Facility or the use of proceeds thereof and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each of the Company and SunTrust irrevocably and
unconditionally waives any objection that it may now or hereafter have to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction the Company or SunTrust are or may be subject, by suit upon
judgment. Service of any process, summons, notice or document on the Company may
be made by registered mail addressed to the Company at the address appearing at
the beginning of this letter for any suit, action or proceeding brought in any
such court pursuant to this Commitment Letter. Each of the parties hereto agree
that this Commitment Letter is a binding and enforceable agreement with respect
to the subject matter contained herein, including an agreement to negotiate in
good faith the Financing Documentation by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that
the funding of the Acquisition Credit Facility is subject only to the conditions
precedent as provided herein and in the Term Sheet.

6. Survival. The obligations of the Company under the expense reimbursement,
indemnification, confidentiality and governing law provisions of this Commitment
Letter shall survive the expiration and termination of this Commitment Letter,
but the Company’s indemnification obligations and agreements in Section E will
be superseded by the indemnification provisions in the Financing Documentation
on the closing of the Acquisition Credit Facility. The Company’s obligations
under the expense reimbursement and governing law provisions shall survive for
one year following termination of this Commitment Letter.

7. Confidentiality. The Company shall not disclose or permit disclosure of this
Commitment Letter, the Fee Letter nor the contents of the foregoing to any
person or entity (including, without limitation, any Lender other than SunTrust
Bank), either directly or indirectly, either orally or in



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 8

 

writing, without the prior written consent of SunTrust in each instance, except
(i) to the Company’s affiliates, to the Company’s and such affiliates’
respective members, officers, directors, advisors (including accountants),
agents and legal counsel and to any owner or proposed owner of the Buyer
(including GE Capital) and their respective members and other equity holders,
officers, directors, advisors (including accountants), agents and legal counsel,
in each case to the extent directly involved in the transactions contemplated
hereby and, in each case, on a confidential basis, (ii) with respect to the
Commitment Letter (but not the Fee Letter), to the Acquired Business and its
subsidiaries, its controlling shareholders and their respective officers,
directors, agents, employees, attorneys, accountants, customers, advisors,
controlling persons or equity holders on a confidential basis, (iii) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process, including United States securities laws and the rules
and regulations promulgated thereunder and the rules and regulations of any
national securities exchange on which the securities of the MLP are listed (in
which case the Company, to the extent not prohibited by law, agrees to inform
SunTrust promptly thereof) or (iv) upon the request or demand of any regulatory
authority having jurisdiction over the Company or any of its affiliates (in
which case the Company, to the extent not prohibited by law, agrees to inform
SunTrust promptly thereof). Notwithstanding the foregoing, (i) the Company may
disclose the aggregate fee amounts contained in the Fee Letter as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the transactions contemplated hereby
to the extent customary or required in marketing materials for the Acquisition
Credit Facility and (ii) to the extent fee amounts, price caps and economic
“flex” set forth therein have been redacted in a manner to be reasonably agreed
by SunTrust, the Company may disclose the Fee Letter and the contents thereof to
the Acquired Business, its subsidiaries, its controlling shareholders and their
respective officers, directors, agents, employees, attorneys, accountants,
advisors, controlling persons or equity holders, on a confidential and
need-to-know basis. The confidentiality provisions set forth in this paragraph
shall survive the termination of this Commitment Letter and, other than with
respect to the Fee Letter, shall expire and be of no further effect after the
second anniversary of the date hereof.

We agree to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Company, the Acquisition or
the related transactions, to the extent provided to us by the Company, the
Acquired Business or any of their respective affiliates, other than any such
information that is available to us on a non-confidential basis prior to
disclosure by any such party, except that such information may be disclosed
(i) to our affiliates and their and our respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors or other
representatives including, without limitation, accountants, legal counsel and
other advisors, in each case so long as such person is advised that such
information is confidential and may not be used for any purpose other than in
connection with the transactions contemplated by this Commitment Letter and may
not be disclosed to any other person, (ii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iii) to the
extent requested by any regulatory agency or authority purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this paragraph, or which becomes available to us or any of our affiliates on a
non-confidential basis from a source other than the Company, the Acquired
Business or any of their respective affiliates, (v) in connection with the
exercise of any remedy hereunder or under the Fee Letter or any suit, action or
proceeding relating to this Commitment Letter or the Fee Letter or the
enforcement of rights hereunder or thereunder, (vi) subject to execution by such
person of an agreement containing provisions substantially the same as those of
this paragraph, to any potential or prospective Lender, participant or assignee
in the Acquisition Credit Facility, (vii) to any rating agency, (viii) to the
CUSIP Service Bureau or any similar organization or (ix) with the consent of the
Company. Any person required to maintain the confidentiality of any information
as provided for in this paragraph shall be considered to have complied



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 9

 

with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such information as such person would
accord its own confidential information. In the event that the Acquisition
Credit Facility is funded, the obligations set forth in this paragraph shall
terminate automatically and be superseded by the confidentiality provisions in
the Financing Documentation upon the initial funding thereunder to the extent
such provisions are binding on us, as applicable. Otherwise, the confidentiality
provisions set forth in this paragraph shall survive the termination of this
Commitment Letter and shall expire and be of no further effect after the second
anniversary of the date hereof.

8. No Fiduciary Duty. SunTrust is a full service securities firm and such person
may from time to time effect transactions, for its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, your affiliates and of other companies
that may be the subject of the transactions contemplated by this Commitment
Letter. The Company acknowledges and agrees that (i) the commitment to and
syndication of the Acquisition Credit Facility by SunTrust pursuant to this
Commitment Letter is an arm’s-length commercial transaction between the Company,
on the one hand, and SunTrust, on the other, and you are capable of evaluating
and understanding, and do understand and accept, the terms, risks and conditions
of the transactions contemplated by this Commitment Letter; (ii) in connection
with the transactions contemplated hereby and the process leading to such
transactions, SunTrust is and has been acting solely as a principal, and not as
advisor, agent or fiduciary of the Company, its affiliates or any other party;
(iii) SunTrust has not assumed an advisory responsibility or fiduciary duty in
favor of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether SunTrust has advised or is
currently advising the Company on other matters) and SunTrust has no obligation
to the Company except those expressly set forth in this Commitment Letter;
(iv) SunTrust and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and its affiliates,
and SunTrust has no obligation to disclose any of such interests by virtue of
any fiduciary or advisory relationship as a consequence of this Commitment
Letter; and (v) SunTrust has not provided any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby, and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate. The Company waives and releases, to the
fullest extent permitted by law, any claims that it may have against SunTrust
with respect to any breach or alleged breach of fiduciary duty as a consequence
of this Commitment Letter.

9. Swaps. Nothing herein constitutes an offer or recommendation to enter into
any “swap” or trading strategy involving a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act. Any such offer or recommendation,
if any, will only occur after we have received appropriate documentation from
you regarding whether you are qualified to enter into a swap under applicable
law.

10. Counterparts. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts, and by different parties hereto in any number of separate
counterparts, all of which taken together shall constitute one original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier or by electronic transmission (in pdf
form) shall be as effective as delivery of a manually executed counterpart
hereof.

11. Entire Agreement. This Commitment Letter and the Fee Letter embody the
entire agreement and understanding among SunTrust, the Company and their
affiliates with respect to the Acquisition Credit Facility, the Financing
Documentation and the Transactions, and supersede all prior understandings and
agreements among the parties relating to the subject matter hereof. However,
those matters not covered or made clear herein or in the Term Sheet are subject
to mutual agreement of the parties.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 10

 

12. Patriot Act. SunTrust hereby notifies the Company that, pursuant to the
requirements of the USA Patriot Improvement and Reauthorization Act of 2005,
Title III of Pub. L. 109-177 (signed into law March 9, 2006) (the “Patriot
Act”), it and its affiliates are required to obtain, verify and record
information that identifies the Company, which information includes the name,
address, tax identification number and other information regarding the Company
that will allow SunTrust to identify the Company in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective for SunTrust and its affiliates.



--------------------------------------------------------------------------------

We look forward to working with you on this important transaction.

 

SUNTRUST BANK By:

/s/ Scott Mackey

Name: Scott Mackey Title: Director SUNTRUST ROBINSON HUMPHREY, INC. By:

/s/ Peter Almond

Name: Peter Almond Title: Managing Director

 

Signature Page – Commitment Letter



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this 19th day of February, 2015 ARC TERMINALS HOLDINGS LLC
By: Arc Logistics LLC, its sole member By: Arc Logistics Partners LP, its sole
member By: Arc Logistics GP LLC, its general member By:

/s/ Vince T. Cubbage

Name: Vince T. Cubbage Title: Chief Executive Officer

 

Signature Page – Commitment Letter



--------------------------------------------------------------------------------

Annex I

Summary of Principal Terms and Conditions of

Incremental Facility

 

Borrower: Arc Terminals Holdings LLC (the “Borrower”). Guarantors: Arc Logistics
Partners LP, Arc Logistics LLC and all existing and future direct and indirect
domestic subsidiaries of the Borrower (other than the Buyer and any direct or
indirect subsidiaries thereof).

Lead Arranger

and Bookrunner:

 

SunTrust Robinson Humphrey, Inc. (with any other lead arrangers and bookrunners
as mutually agreed to by the Borrower and SunTrust Robinson Humphrey, Inc., the
“Lead Arranger”).

Administrative Agent: SunTrust Bank (the “Administrative Agent”). Lenders: A
syndicate of financial institutions (including SunTrust Bank) arranged by the
Lead Arranger, which institutions shall be acceptable to the Borrower and the
Administrative Agent (together, the “Lenders”). Existing Credit Facility: A
senior secured revolving credit facility consisting of the commitments under the
Existing Credit Agreement (as defined below) (the “Existing Credit Facility”).
Incremental Facility: An incremental revolving credit facility (the “Incremental
Facility”) in an amount such that, after consummation of the Amendment, the
aggregate outstanding commitments will equal $275,000,000. For the avoidance of
doubt, the Incremental Facility shall constitute an Incremental Commitment under
the Existing Credit Agreement and, after consummation of the Amendment, up to
$100,000,000 of further Incremental Commitments will be available. The Existing
Credit Facility and the Incremental Facility are collectively referred to herein
as the “Senior Credit Facility”. Purpose: Proceeds of the Incremental Facility
(in up to an amount equal to or less than the difference between (a) the amount
that would not cause the Total Leverage Ratio (as defined in the Existing Credit
Agreement after giving effect to the Documentation Principles), calculated on a
pro forma basis after giving effect to the consummation of the Transactions and
the initial funding of the Incremental Facility, to exceed 4.75:1.00 minus (b)
any Pro Rata Purchase Price Reduction (as defined below)), together with the
proceeds of the Arc Equity Contribution, shall be used on the date that the
initial funding under the Incremental Facility occurs (the “Closing Date”) (i)
to finance, directly or indirectly, the acquisition (the “Acquisition”) of 60%
of the membership interests of Joliet Bulk, Barge & Rail LLC (the “Acquired
Business”) and (ii) to pay fees, costs and expenses incurred by the Borrower and
its affiliates in connection with entering into the Incremental Facility and
consummating the Acquisition



--------------------------------------------------------------------------------

and transactions related thereto. The Acquisition shall occur contemporaneously
with the making of the extensions of credit pursuant to an amendment (the
“Amendment”) to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (the “Existing Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Existing Credit Agreement), by and among the Company, the
lenders from time to time party thereto (collectively, the “Existing Lenders”)
and SunTrust Bank, as administrative agent for the Existing Lenders, which
Amendment shall be subject to the Documentation Principles (as defined below).
Proceeds of the Incremental Facility shall be used after the Closing Date to
provide for working capital and capital expenditures relating to terminal
construction and for other general corporate purposes. Documentation Principles:
The Amendment and any other definitive financing documentation for the
Incremental Facility (including, without limitation, supplements to the
schedules to the security documents in respect of the Existing Credit Facility
in order to effect the pledge of the equity interests of the Buyer shall be
limited to the equity interests directly or indirectly owned by the Borrower or
any of the Guarantors) (collectively, the “Financing Documentation”) shall amend
the Existing Credit Agreement to (x) permit the consummation of the Acquisition
and the other Transactions, (y) give effect to the Incremental Facility and (z)
reflect those terms and conditions set forth in this Term Sheet and the
commitment letter to which this Term Sheet is attached; provided that (a) other
than with respect to the forgoing, the Incremental Facility shall be
substantially identical to the Existing Credit Agreement that is in effect
immediately prior to the consummation of the Transactions; (b) the Financing
Documentation shall be negotiated in good faith within a reasonable period to be
mutually determined by the Borrower and the Administrative Agent based on the
expected Closing Date; (c) in all cases the Financing Documentation will be
subject to the Certain Funds Provisions; and (d) the Financing Documentation
shall give effect to other modifications to the Existing Credit Agreement as
mutually agreed by the Borrower and the Administrative Agent (the foregoing,
collectively, the “Documentation Principles”).

Amortization and

Maturity Date:

 

The Senior Credit Facility shall terminate, and all amounts outstanding
thereunder shall be due and payable in full, on November 12, 2018.

Pricing/Fees/Expenses: With respect to the Existing Credit Facility, same as in
the Existing Credit Agreement; with respect to the Incremental Facility, as set
forth in Addendum I attached hereto.

Optional Prepayments

and Commitment

Reductions:

Same as in the Existing Credit Agreement.



--------------------------------------------------------------------------------

Mandatory Prepayments: Same as in the Existing Credit Agreement. Collateral:
Substantially the same as in the Existing Credit Agreement and related security
documents; provided that (x) the pledge of the equity interests of the Buyer
shall be limited to the equity interests directly or indirectly owned by the
Borrower or any of the Guarantors and (y) for the avoidance of doubt, neither
the Buyer nor any direct or indirect subsidiary thereof shall be required to
pledge its assets under the Financing Documentation. Conditions to Closing: The
closing of the Incremental Facility shall be subject to the conditions set forth
in the commitment letter to which this Term Sheet is attached and the following
other conditions:

•

(i) The execution and delivery of the Financing Documentation by the Borrower
and the Guarantors, which shall, in each case, be in accordance with the terms
hereof and subject to the Documentation Principles; provided that to the extent
any security interest in any Collateral (as defined in the Existing Credit
Agreement) is not or cannot be provided and/or perfected on the Closing Date
(other than the pledge and perfection of the security interest in any equity
interests and in any other assets pursuant to which a lien may be perfected by
the filing of a financing statement under the Uniform Commercial Code) after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Incremental Facility on the Closing Date but instead shall
be required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Borrower acting
reasonably; and (ii) receipt of the consents of the requisite Existing Lenders
for the Amendment. • Subject to the Certain Funds Provision, delivery of
customary corporate documents (including evidence of authorization), a solvency
certificate, other customary officer certificates, customary legal opinions and
other customary closing documents (in substantially the same scope as previously
delivered under the Existing Credit Agreement), each to be in substantially the
same form as previously delivered under the Existing Credit Agreement. • Receipt
by the Administrative Agent of the consolidated financial statements of the MLP
(as defined in the Existing Credit Agreement) and its subsidiaries for the
fiscal year ended December 31, 2014 within one hundred five (105) days after the
end of such fiscal year.



--------------------------------------------------------------------------------

• Receipt by the Administrative Agent of financial projections for the four-year
period from the Closing Date and a pro forma balance sheet of the Borrower as of
the Closing Date. • Payment in full of all reasonable and documented fees and
expenses required to be paid pursuant to the Fee Letter, the commitment letter
to which this Term Sheet is attached and the Financing Documentation, to the
extent, in the case of expenses, invoiced at least two (2) Business Days prior
to the Closing Date. • Substantially simultaneously with the initial funding
under the Incremental Facility on the Closing Date, each of the Arc Equity
Contribution and the GE Equity Contribution shall have been made. • The
Acquisition shall have been consummated, or substantially simultaneously with
the initial funding under the Incremental Facility on the Closing Date shall be
consummated in all material respects in accordance with the terms of the
Purchase Agreement, after giving effect to any modifications, amendments,
consents or waivers thereto, other than those modifications, amendments,
consents or waivers that are materially adverse to the Lenders, the
Administrative Agent or the Lead Arranger in their capacities as such, unless
consented to in writing by the Lead Arranger; provided that any reduction in the
purchase price of, or consideration for, the Acquisition by no more than 10%
shall be deemed not to be materially adverse to the Lenders so long as 60% of
such reduction (such percentage of such reduction, the “Pro Rata Purchase Price
Reduction”) is applied on a dollar-for-dollar basis to reduce the aggregate
amount of the commitments in respect of the Senior Credit Facility to be funded
on the Closing Date.

Conditions to

All Credit Extensions:

 

Same as in the Existing Credit Agreement; provided that the only conditions to
the availability of the Incremental Facility on the Closing Date shall be those
set forth above under the heading “Conditions to Closing” and Section C of the
commitment letter to which this Term Sheet is attached.

Representations and

Warranties:

Same as in the Existing Credit Agreement (subject to the Documentation
Principles). Covenants: Same as in the Existing Credit Agreement, except for the
modifications set forth below: (a) Negative Covenants – Same as in the Existing
Credit Agreement; provided that (i) the consummation of the Transactions shall
be permitted; (ii) the Acquired Business and the Buyer shall not incur



--------------------------------------------------------------------------------

   any indebtedness or any liens, other than (x) a $5,000,000 basket for
indebtedness that may be secured and (y) other exceptions to be mutually agreed
by the Borrower and the Administrative Agent; (iii) the Senior Credit Facility
shall provide for a $30,000,000 basket for investments in the Buyer; and (iv)
updates to the schedules to the Existing Credit Facility shall be made to permit
any indebtedness assumed in connection with the Acquisition.    (b) Financial
Covenants – Same as in the Existing Credit Agreement; provided that the
definition of “Pro Forma Adjusted EBITDA” shall (x) set forth certain amounts to
be agreed as deemed distributions from the Acquired Business prior to the
Closing Date and (y) allow for the add-back of fees, costs and expenses
associated with the Transactions. Events of Default:    Same as in the Existing
Credit Agreement. Participations and Assignments:    Same as in the Existing
Credit Agreement.

Waivers and

Amendments:

   Same as in the Existing Credit Agreement. Defaulting Lenders:    Same as in
the Existing Credit Agreement. Indemnification:    Same as in the Existing
Credit Agreement. Governing Law:    State of New York.

Counsel to the

Administrative Agent:

   King & Spalding LLP. Miscellaneous:    Same as in the Existing Credit
Agreement.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

Capitalized terms not otherwise defined herein have the meaning set forth in

the Summary of Principal Terms and Conditions to which this Addendum is
attached.

 

Interest Rates:    The interest rates per annum applicable to the Incremental
Facility will be, at the option of the Borrower, (i) LIBOR plus the Applicable
Margin (as defined below) or (ii) the Base Rate plus the Applicable Margin.   
“LIBOR” definition to be the same as in the Existing Credit Agreement.    “Base
Rate” definition to be the same as in the Existing Credit Agreement.   
“Applicable Margin” means a percentage per annum to be determined in accordance
with the pricing grid set forth below, based on the Total Leverage Ratio;
provided that the Applicable Margin indicated by Level I shall be in effect from
the Closing Date through the date of delivery of the Borrower’s financial
statements and compliance certificate for the first full fiscal quarter ending
after the Closing Date.

 

Level    Total Leverage Ratio    LIBOR
Loans     Base Rate
Loans     Commitment
Fee   I    ³ 4.00:1.00      3.00 %      2.00 %      0.50 %  II   
³ 3.50:1.00 but < 4.00:1.00      2.75 %      1.75 %      0.50 %  III    ³
3.00:1.00 but < 3.50:1.00      2.50 %      1.50 %      0.50 %  IV    ³ 2.00:1.00
but < 3.00:1.00      2.25 %      1.25 %      0.375 %  VI    < 2.00:1.00     
2.00 %      1.00 %      0.375 % 

 

   Interest for LIBOR loans shall be payable at the end of the selected interest
period but no less frequently than quarterly. Interest for Base Rate loans shall
be payable quarterly in arrears. Default Interest:    Same as in the Existing
Credit Agreement. Commitment Fee:    A commitment fee shall be payable by the
Borrower quarterly in arrears on the average daily unused portion of the
Incremental Facility, in an amount equal to the percentage designated in the
pricing grid set forth above for Commitment Fees; provided that the Commitment
Fee percentage indicated by Level I shall be in



--------------------------------------------------------------------------------

effect from the Closing Date through the date of delivery of the Borrower’s
financial statements and compliance certificate for the first full fiscal
quarter ending after the Closing Date.

Calculation of

Interest and Fees:

Same as in the Existing Credit Agreement.

Cost and

Yield Protection:

Same as in the Existing Credit Agreement. Expenses: Same as in the Existing
Credit Agreement.



--------------------------------------------------------------------------------

Annex II

Summary of Principal Terms and Conditions of

Backstop Facility

 

Borrower: Arc Terminals Holdings LLC (the “Borrower”). Guarantors: Arc Logistics
Partners LP, Arc Logistics LLC and all existing and future direct and indirect
domestic subsidiaries of the Borrower (other than the Buyer and any direct or
indirect subsidiaries thereof).

Lead Arranger

and Bookrunner:

 

SunTrust Robinson Humphrey, Inc. (with any other lead arrangers and bookrunners
as mutually agreed to by the Borrower and SunTrust Robinson Humphrey, Inc., the
“Lead Arranger”).

Administrative Agent: SunTrust Bank (the “Administrative Agent”). Lenders: A
syndicate of financial institutions (including SunTrust Bank) arranged by the
Lead Arranger, which institutions shall be acceptable to the Borrower and the
Administrative Agent (together, the “Lenders”). Senior Credit Facility: A
$275,000,000 senior secured revolving credit facility (the “Senior Credit
Facility”), including sublimits consistent with the Existing Credit Agreement
(as defined below). Loans and extensions of credit will be made in U.S. dollars.
Letters of Credit will be issued by SunTrust Bank (the “Issuing Bank”) and
Swingline Loans will be made available by SunTrust Bank (the “Swingline Lender”)
in its sole discretion, and each Lender will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan, in
each case on terms and conditions consistent with the Existing Credit Agreement
after giving effect to the Documentation Principles. Incremental Facility: The
Borrower shall have the right to increase the commitments to the Senior Credit
Facility in an aggregate amount up to $100,000,000 at any time on or before the
final maturity date, on the same terms as in the Existing Credit Agreement after
giving effect to the Documentation Principles. Purpose: Proceeds of the Senior
Credit Facility (in up to an amount equal to or less than the difference between
(a) the amount that would not cause the Total Leverage Ratio (as defined in the
Existing Credit Agreement after giving effect to the Documentation Principles),
calculated on a pro forma basis after giving effect to the consummation of the
Transactions and the initial funding of the Senior Credit Facility, to exceed
4.75:1.00 minus (b) any Pro Rata Purchase Price Reduction (as defined below)),
together with the proceeds of the Arc Equity Contribution, shall be used on the
date that the initial funding under the Senior Credit Facility occurs (the
“Closing Date”) (i) to finance, directly or indirectly, the acquisition (the
“Acquisition”) of 60% of the membership interests of Joliet Bulk, Barge & Rail
LLC (the “Acquired Business”), (ii) to refinance existing



--------------------------------------------------------------------------------

indebtedness under that certain Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (the “Existing Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Existing Credit Agreement), by and among the Company, the
lenders from time to time party thereto (collectively, the “Existing Lenders”)
and SunTrust Bank, as administrative agent for the Existing Lenders, and (iii)
to pay fees, costs and expenses incurred by the Borrower and its affiliates in
connection with entering into the Senior Credit Facility and consummating the
Acquisition and transactions related thereto. Proceeds of the Senior Credit
Facility shall be used after the Closing Date to provide for working capital and
capital expenditures relating to terminal construction and for other general
corporate purposes. Documentation Principles: The definitive financing
documentation for the Senior Credit Facility (collectively, the “Financing
Documentation”) shall be substantially identical to the Existing Credit
Agreement (and any security agreements and guaranty agreements relating thereto)
with such modifications to (x) permit the consummation of the Acquisition and
the other Transactions, (y) give effect to the Senior Credit Facility and (z)
reflect those terms and conditions set forth in this Term Sheet and the
commitment letter to which this Term Sheet is attached; provided that (a) other
than with respect to the forgoing, the Senior Credit Facility shall be
substantially identical to the Existing Credit Agreement that is in effect
immediately prior to the consummation of the Transactions; (b) the Financing
Documentation shall be negotiated in good faith within a reasonable period to be
mutually determined by the Borrower and the Administrative Agent based on the
expected Closing Date; (c) in all cases the Financing Documentation will be
subject to the Certain Funds Provisions; and (d) the Financing Documentation
shall give effect to other modifications to the Existing Credit Agreement as
mutually agreed by the Borrower and the Administrative Agent (the foregoing,
collectively, the “Documentation Principles”).

Amortization and

Maturity Date:

 

The Senior Credit Facility shall terminate, and all amounts outstanding
thereunder shall be due and payable in full, on November 12, 2018.

Pricing/Fees/Expenses: As set forth in Addendum I attached hereto.

Optional Prepayments

and Commitment

Reductions:

Same as in the Existing Credit Agreement. Mandatory Prepayments: Same as in the
Existing Credit Agreement. Collateral: Substantially the same as in the Existing
Credit Agreement and related security documents; provided that (x) the pledge of
the equity interests of the Buyer shall be limited to the equity interests
directly or indirectly



--------------------------------------------------------------------------------

owned by the Borrower or any of the Guarantors and (y) for the avoidance of
doubt, neither the Buyer nor any direct or indirect subsidiary thereof shall be
required to pledge its assets under the Financing Documentation. Conditions to
Closing: The closing of the Senior Credit Facility shall be subject to the
conditions set forth in the commitment letter to which this Term Sheet is
attached and the following other conditions: • The execution and delivery of the
Financing Documentation by the Borrower and the Guarantors, which shall, in each
case, be in accordance with the terms hereof and subject to the Documentation
Principles; provided that to the extent any security interest in any Collateral
(as defined in the Existing Credit Agreement) is not or cannot be provided
and/or perfected on the Closing Date (other than the pledge and perfection of
the security interest in any equity interests and in any other assets pursuant
to which a lien may be perfected by the filing of a financing statement under
the Uniform Commercial Code) after the Borrower’s use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition precedent to the availability of the Senior Credit Facility on the
Closing Date but instead shall be required to be delivered after the Closing
Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably. • Subject to the
Certain Funds Provision, delivery of customary corporate documents (including
evidence of authorization), a solvency certificate, other customary officer
certificates, customary legal opinions and other customary closing documents (in
substantially the same scope as previously delivered under the Existing Credit
Agreement), each to be in substantially the same form as previously delivered
under the Existing Credit Agreement. • Receipt by the Administrative Agent of
the consolidated financial statements of the MLP (as defined in the Existing
Credit Agreement) and its subsidiaries for the fiscal year ended December 31,
2014 within one hundred five (105) days after the end of such fiscal year. •
Receipt by the Administrative Agent of financial projections for the four-year
period from the Closing Date and a pro forma balance sheet of the Borrower as of
the Closing Date. • Payment in full of all reasonable and documented fees and
expenses required to be paid pursuant to the Fee Letter, the commitment letter
to which this Term Sheet is attached and the Financing Documentation, to the
extent, in the case of expenses, invoiced at least two (2) Business Days prior
to the Closing Date.



--------------------------------------------------------------------------------

• Substantially simultaneously with the initial funding under the Senior Credit
Facility on the Closing Date, each of the Arc Equity Contribution and the GE
Equity Contribution shall have been made. • The Acquisition shall have been
consummated, or substantially simultaneously with the initial funding under the
Senior Credit Facility on the Closing Date shall be consummated in all material
respects in accordance with the terms of the Purchase Agreement, after giving
effect to any modifications, amendments, consents or waivers thereto, other than
those modifications, amendments, consents or waivers that are materially adverse
to the Lenders, the Administrative Agent or the Lead Arranger in their
capacities as such, unless consented to in writing by the Lead Arranger;
provided that any reduction in the purchase price of, or consideration for, the
Acquisition by no more than 10% shall be deemed not to be materially adverse to
the Lenders so long as 60% of such reduction (such percentage of such reduction,
the “Pro Rata Purchase Price Reduction”) is applied on a dollar-for-dollar basis
to reduce the aggregate amount of the commitments in respect of the Senior
Credit Facility to be funded on the Closing Date.

Conditions to

All Credit Extensions:

 

Same as in the Existing Credit Agreement; provided that the only conditions to
the availability of the Senior Credit Facility on the Closing Date shall be
those set forth above under the heading “Conditions to Closing” and Section C of
the commitment letter to which this Term Sheet is attached.

Representations and Warranties: Same as in the Existing Credit Agreement
(subject to the Documentation Principles). Covenants: Same as in the Existing
Credit Agreement, except for the modifications set forth below: (a) Negative
Covenants – Same as in the Existing Credit Agreement; provided that (i) the
consummation of the Transactions shall be permitted; (ii) the Acquired Business
and the Buyer shall not incur any indebtedness or any liens, other than (x) a
$5,000,000 basket for indebtedness that may be secured and (y) other exceptions
to be mutually agreed by the Borrower and the Administrative Agent; (iii) the
Senior Credit Facility shall provide for a $30,000,000 basket for investments in
the Buyer; and (iv) updates to the schedules to the Existing Credit Facility
shall be made to permit any indebtedness assumed in connection with the
Acquisition.



--------------------------------------------------------------------------------

  (b) Financial Covenants – Same as in the Existing Credit Agreement; provided
that the definition of “Pro Forma Adjusted EBITDA” shall (x) set forth certain
amounts to be agreed as deemed distributions from the Acquired Business prior to
the Closing Date and (y) allow for the add-back of fees, costs and expenses
associated with the Transactions. Events of Default:   Same as in the Existing
Credit Agreement. Participations and Assignments:   Same as in the Existing
Credit Agreement.

Waivers and

Amendments:

  Same as in the Existing Credit Agreement. Defaulting Lenders:   Same as in the
Existing Credit Agreement. Indemnification:   Same as in the Existing Credit
Agreement. Governing Law:   State of New York.

Counsel to the

Administrative Agent:

  King & Spalding LLP. Miscellaneous:   Same as in the Existing Credit
Agreement.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

Capitalized terms not otherwise defined herein have the meaning set forth in

the Summary of Principal Terms and Conditions to which this Addendum is
attached.

 

Interest Rates:    The interest rates per annum applicable to the Senior Credit
Facility (other than with respect to Swingline Loans) will be, at the option of
the Borrower, (i) LIBOR plus the Applicable Margin (as defined below) or (ii)
the Base Rate plus the Applicable Margin.    “LIBOR” definition to be the same
as in the Existing Credit Agreement.    “Base Rate” definition to be the same as
in the Existing Credit Agreement.    “Applicable Margin” means a percentage per
annum to be determined in accordance with the pricing grid set forth below,
based on the Total Leverage Ratio; provided that the Applicable Margin indicated
by Level I shall be in effect from the Closing Date through the date of delivery
of the Borrower’s financial statements and compliance certificate for the first
full fiscal quarter ending after the Closing Date.

 

Level    Total Leverage Ratio    LIBOR
Loans     Base
Rate
Loans     Commitment
Fee   I    ³ 4.00:1.00      3.00 %      2.00 %      0.50 %  II   
³ 3.50:1.00 but < 4.00:1.00      2.75 %      1.75 %      0.50 %  III   
³ 3.00:1.00 but < 3.50:1.00      2.50 %      1.50 %      0.50 %  IV   
³ 2.00:1.00 but < 3.00:1.00      2.25 %      1.25 %      0.375 %  VI    <
2.00:1.00      2.00 %      1.00 %      0.375 % 

 

   Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Senior Credit Facility.    Interest for
LIBOR loans shall be payable at the end of the selected interest period but no
less frequently than quarterly. Interest for Base Rate loans and Swingline Loans
shall be payable quarterly in arrears. Default Interest:    Same as in the
Existing Credit Agreement. Commitment Fee:    A commitment fee shall be payable
by the Borrower quarterly in arrears on the average daily unused portion of the
Senior Credit Facility, in an amount equal to the percentage designated in the
pricing grid set forth



--------------------------------------------------------------------------------

  above for Commitment Fees; provided that the Commitment Fee percentage
indicated by Level I shall be in effect from the Closing Date through the date
of delivery of the Borrower’s financial statements and compliance certificate
for the first full fiscal quarter ending after the Closing Date. Outstanding
letters of credit under the Senior Credit Facility will be deemed usage of the
Senior Credit Facility, but Swingline Loans shall not be deemed usage of the
Senior Credit Facility. Letter of Credit Fee:   Letter of credit fees shall be
payable quarterly in arrears at a rate equal to the Applicable Margin for LIBOR
loans under the Senior Credit Facility on the average outstanding Letters of
Credit, ratably to the Lenders in accordance with their participation in the
respective letters of credit. In addition, a facing fee of 0.175% and other
customary administrative charges shall be paid to the Issuing Bank for its own
account. In each case, fees shall be calculated on the aggregate stated amount
of the Letters of Credit for the duration thereof.

Calculation of

Interest and Fees:

  Same as in the Existing Credit Agreement.

Cost and Yield

Protection:

  Same as in the Existing Credit Agreement. Expenses:   Same as in the Existing
Credit Agreement.